Title: To Benjamin Franklin from James Babson, 12 November 1777
From: Babson, James
To: Franklin, Benjamin


Sir
Bilboa Novembr th 12, 1777.
This Days post from Nantes brought me the Disagrable a Counts of the sea prises tacking by me and Capt. Kendrick to be Condemed to yours [use] of the King France. I Cannot se on what grounes or authority thay have for so Doing, as I had agood Commision for tacking of saiad Shipes; I Neiver thought of their Doing aney thing futher than sanding them out again &c. I Cant help thincking if the Court of France New how fair I am Now Distressed thay would Bealive me at this time Sir I Left Nantes as Mr. Williames thought it bettor that I should be out of the way. I Continued Crausing Till the Second of this month my Stores being almost out was oblige to Cum to this port. I have Now Forty Eight Seamon besides offissers Down with the Small pox and No frind Nor a farthing to supply my Self with Stores to proced on another Crause when my peple have Recovord their Sickness. The Ship thay have tacking from me has ben my hool Dependence to fit my Vessell for a Nother Crause But Sir with oute Sum Reliaf must lay up my Vessell.
It is Not In my power to Right the gentlemen oaners of my Vessell the afair as I No Not on what foundashon thay have for tacking the Ships from us and Sir must beg you would favour me with a line and am Sir your Obedient and Very Humble Sorvant
James Babson
Mr Beniamon Francklon Esqr
 
Addressed: To / Beniamen Franklen Esqr / In / Paris
Notations: Cap. Babson’s Letter to Doctr. Franklin / Inclosed in Novr. 30th. 1777
